 

EXHIBIT 10.3

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT, dated as of April 24, 2015, among Roller Bearing
Company of America, Inc., a Delaware corporation (“Borrower”), RBC Bearings
Incorporated, a Delaware corporation (“Holdings”), each of the Subsidiaries
listed on the signature pages hereto or that becomes a party hereto pursuant to
Section 8.14 (each such entity being a “Subsidiary Grantor” and, collectively,
the “Subsidiary Grantors”; the Subsidiary Grantors, Holdings and the Borrower
are referred to collectively as the “Grantors”), and Wells Fargo Bank, National
Association, as collateral agent (in such capacity, the “Collateral Agent”) for
its benefit and the benefit of the Secured Parties.

 

WITNESSETH:

 

WHEREAS, the Borrower is a party to the Credit Agreement, dated as of the date
hereof (as the same may be amended, restated, supplemented or otherwise
modified, refinanced or replaced from time to time, the “Credit Agreement”),
among Holdings, the Borrower, the Lenders from time to time party thereto and
Wells Fargo Bank, National Association, as Administrative Agent and as
Collateral Agent;

 

WHEREAS, (a) pursuant to the Credit Agreement, the Lenders have severally agreed
to make Loans to the Borrower, the Swingline Lender has agreed to make Swingline
Loans and the Letter of Credit Issuer has agreed to issue Letters of Credit for
the account of the Borrower and the Restricted Subsidiaries upon the terms and
subject to the conditions set forth therein and (b) one or more Cash Management
Banks or Hedge Banks may from time to time enter into Secured Cash Management
Agreements or Secured Hedge Agreements with Holdings and/or its Subsidiaries;

 

WHEREAS, pursuant to the Guarantee dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the
“Guarantee”), each Grantor party thereto has agreed to unconditionally and
irrevocably guarantee, as primary obligor and not merely as surety, to the
Collateral Agent for the benefit of the Secured Parties the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations;

 

WHEREAS, each Grantor is a Guarantor or the Borrower;

 

WHEREAS, the proceeds of the Loans, the issuance of the Letters of Credit and
the provision of Secured Cash Management Agreements and Secured Hedge Agreements
will be used in part to enable the Borrower to make valuable transfers to the
Grantors in connection with the operation of their respective businesses;

 

WHEREAS, each Grantor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Loans and the Swingline Loans and the
issuance of the Letters of Credit; and the provision of such Cash Management
Agreements and Secured Hedge Agreements;

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective Loans, the Swingline Lender to make Swingline loans and to the
obligation of the Letter of Credit Issuer to issue Letters of Credit under the
Credit Agreement that the Grantors shall have executed and delivered this
Security Agreement to the Collateral Agent for its benefit and the benefit of
the Secured Parties;

 

 

 

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective Loans, the
Swingline Lender to make Swingline Loans and to induce the Letter of Credit
Issuer to issue Letters of Credit for the account of the Borrower and the
Restricted Subsidiaries under the Credit Agreement and to induce one or more
Lenders or Affiliates of Lenders to enter into Secured Cash Management
Agreements or Secured Hedge Agreements with Holdings and/or its Subsidiaries,
the Grantors hereby agree with the Collateral Agent, for its benefit and the
benefit of the Secured Parties, as follows:

 

1.           Defined Terms.

 

(a)          Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement. Sections 1.2 and 1.5 of the Credit Agreement are incorporated herein
by reference, mutatis mutandis.

 

(b)          Terms used herein without definition that are defined in the UCC
have the meanings given to them in the UCC, including the following terms (which
are capitalized herein): Account, Chattel Paper, Commercial Tort Claims,
Commodity Contract, Deposit Accounts, Documents, Fixtures, Goods, Instruments,
Inventory, Letter-of-Credit Right, Securities, Securities Accounts, Security
Entitlement, Supporting Obligation and Tangible Chattel Paper.

 

(c)          The following terms shall have the following meanings:

 

“Borrower” shall have the meaning assigned to such term in the recitals hereto.

 

“Collateral” shall have the meaning provided in Section 2.

 

“Collateral Account” shall mean any collateral account established by the
Collateral Agent as provided in Section 5.1 or Section 5.3.

 

“Collateral Agent” shall have the meaning provided in the preamble to this
Security Agreement.

 

“Control” shall mean “control,” as such term is defined in Section 9-104 or
9-106, as applicable, of the UCC.

 

“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third party under any Copyright now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting any right to any Grantor under any Copyright now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement, including those material inbound exclusive licenses in third party
owned U.S. registered Copyrights listed on Schedule 2.

 

“Copyrights” shall mean, with respect to any Person, all of the following now
owned or hereafter acquired by such Person: (i) all copyright rights in any work
subject to the copyright laws of the United States or any other country, whether
as author, assignee, transferee or otherwise, and (ii) all registrations and
applications for registration of any such copyright in the United States or any
other country, including registrations, recordings, supplemental registrations
and pending applications for registration in the United States Copyright Office,
including those U.S. registered copyrights owned by any Grantor and listed on
Schedule 1.

 

“Credit Agreement” shall have the meaning assigned to such term in the recitals
hereto.

 

-2-

 

 

“Equipment” shall mean all “equipment,” as such term is defined in Article 9 of
the UCC, now or hereafter owned by any Grantor or to which any Grantor has
rights and, in any event, shall include all machinery, equipment, furnishings,
movable trade fixtures and vehicles now or hereafter owned by any Grantor or to
which any Grantor has rights and any and all Proceeds, additions, substitutions
and replacements of any of the foregoing, wherever located, together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto.

 

“Excluded Property” shall mean (i) any Vehicles and other assets subject to
certificates of title, (ii) Letter-of-Credit Rights except to the extent
perfection of a security interest therein may be accomplished by filing
financing statements in appropriate form in the applicable jurisdiction under
the UCC, (iii) any property that is subject to a Lien permitted pursuant to
clauses (6) (solely with respect to clause (d) of Section 10.1 of the Credit
Agreement) and (9) of the definition of “Permitted Liens” in the Credit
Agreement if the contract or other agreement in which such Lien is granted (or
the documentation providing for such Indebtedness) prohibits the creation of any
other Lien on such property (other than to the extent that any such prohibition
would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409
of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law); provided that such property shall be
Excluded Property only to the extent and for so long as such prohibition is in
effect; provided further that immediately upon the repayment of all Indebtedness
secured by such Lien, such Grantor shall be deemed to have granted a Security
Interest in all the rights and interests with respect to such property, (iv) all
leasehold interests in real property, (v) any fee owned real property with a
value, on an individual basis, of less than $15,000,000, (vi) any commercial
tort claims with a value, on an individual basis, of less than $10,000,000,
(vii) any foreign assets other than to the extent a security interest therein
may be accomplished by filing of financing statements in appropriate form in the
applicable jurisdiction under the UCC, (viii) any intent-to-use trademark
application prior to the filing of a “Statement of Use” or “Amendment to Allege
Use” with respect thereto and (ix) any lease, license or other agreement or any
property subject to a purchase money security interest, capital lease obligation
or similar arrangement, in each case permitted under the Loan Documents to the
extent that a grant of a security interest therein would violate or invalidate
such lease, license or agreement or purchase money, capital lease or similar
arrangement or create a right of termination in favor of any other party thereto
(other than the Borrower or a Guarantor) after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code), other than proceeds
and receivables thereof, the assignment of which is expressly deemed effective
under the UCC notwithstanding such prohibition; provided that (x) the foregoing
limitation shall not affect, limit, restrict or impair the grant by such Grantor
of a Security Interest pursuant to this Security Agreement in any Account or any
money or other amounts due or to become due under any such contract, agreement,
instrument or indenture and (y) such property shall be Excluded Property only to
the extent and for so long as such prohibition is in effect; provided further
that proceeds and products from any and all of the of the foregoing that would
constitute Excluded Property shall also not be considered Collateral and
proceeds and products from any and all of the of the foregoing that do not
constitute Excluded Property shall be considered Collateral.

 

“General Intangibles” shall mean all “general intangibles” as such term is
defined in Article 9 of the UCC and, in any event, including with respect to any
Grantor, all contracts, agreements, instruments and indentures in any form, and
portions thereof, to which such Grantor is a party or under which such Grantor
has any right, title or interest or to which such Grantor or any property of
such Grantor is subject, as the same may from time to time be amended,
supplemented or otherwise modified, including (a) all rights of such Grantor to
receive moneys due and to become due to it thereunder or in connection
therewith, (b) all rights of such Grantor to receive proceeds of any insurance,
indemnity, warranty or guarantee with respect thereto, (c) all claims of such
Grantor for damages arising out of any breach of or default thereunder and (d)
all rights of such Grantor to terminate, amend, supplement, modify or exercise
rights or options thereunder, to perform thereunder and to compel performance
and otherwise exercise all remedies thereunder.

 

-3-

 

 

“Grantor” shall have the meaning assigned to such term in the recitals hereto.

 

“Guarantee” shall have the meaning assigned to such term in the recitals hereto.

 

“Holdings” shall have the meaning assigned to such term in the recitals hereto.

 

“Intellectual Property” shall mean all U.S. and foreign intellectual property,
whether owned or licensed, including all (i) (a) Patents, inventions, processes,
developments, technology and know-how; (b) Copyrights including Copyrights in
graphics, advertising materials, labels, package designs and photographs; (c)
Trademarks; (d) trade secrets, confidential, proprietary or non-public
information and (ii) all rights, priorities and privileges related thereto and
all rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all Proceeds therefrom.

 

“Intercreditor Agreement” shall have the meaning assigned to such term in
Section 8.1.

 

“Investment Property” shall mean all Securities (whether certificated or
uncertificated), Security Entitlements and Commodity Contracts of any Grantor
(other than Excluded Stock and Stock Equivalents), whether now or hereafter
acquired by any Grantor.

 

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement, including those material inbound exclusive licenses in third
party owned U.S. Patents and applications therefor listed on Schedule 4.

 

“Patents” shall mean, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all letters patent of the United
States or the equivalent thereof in any other country, all registrations and
recordings thereof, and all applications for letters patent of the United States
or the equivalent thereof in any other country, including registrations,
recordings and pending applications in the United States Patent and Trademark
Office or any similar offices in any other country, and (b) all reissues,
continuations, divisions, continuations-in-part, renewals or extensions thereof,
and the inventions disclosed or claimed therein, including the right to make,
use and/or sell the inventions disclosed or claimed therein, including those
U.S. patents and applications therefor owned by any Grantor and listed on
Schedule 3.

 

“Proceeds” shall mean all “proceeds” as such term is defined in Article 9 of the
UCC and, in any event, shall include with respect to any Grantor, any
consideration received from the sale, exchange, license, lease or other
disposition of any asset or property that constitutes Collateral, any value
received as a consequence of the possession of any Collateral and any payment
received from any insurer or other Person or entity as a result of the
destruction, loss, theft, damage or other involuntary conversion of whatever
nature of any asset or property that constitutes Collateral, and shall include
(a) all cash and negotiable instruments received by or held on behalf of the
Collateral Agent, (b) any claim of any Grantor against any third party for (and
the right to sue and recover for and the rights to damages or profits due or
accrued arising out of or in connection with) (i) past, present or future
infringement of any Patent now or hereafter owned by any Grantor, or licensed
under a Patent License, (ii) past, present or future infringement or dilution of
any Trademark now or hereafter owned by any Grantor or licensed under a
Trademark License or injury to the goodwill associated with or symbolized
thereby, (iii) past, present or future infringement of any Copyright now or
hereafter owned by any Grantor or licensed under a Copyright License and (c) any
and all other amounts from time to time paid or payable under or in connection
with any of the Collateral.

 

-4-

 

 

“Registered Intellectual Property” shall mean all Copyrights, Patents and
Trademarks issued by, registered with, renewed by or the subject of a pending
application before the United States Patent and Trademark Office or the United
States Copyright Office (or any successor office).

 

“Security Agreement” shall mean this Security Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Security Interest” shall have the meaning provided in Section 2.

 

“Short-form Intellectual Property Security Agreement” shall have the meaning
assigned to such term in Section 3.2(b).

 

“Subsidiary Guarantor” shall have the meaning assigned to such term in the
recitals hereto.

 

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to use any Trademark now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Trademark now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement, including those material inbound exclusive licenses in third party
owned U.S. registered Trademarks and applications therefor listed on Schedule 6.

 

“Trademarks” shall mean, with respect to any Person, all of the following now
owned or hereafter acquired by such Person: (i) all trademarks, service marks,
trade names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, other source or business identifiers,
designs and general intangibles of like nature, now existing or hereafter
adopted or acquired, all registrations and recordings thereof (if any), and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in any State of the United States or any
other country or any political subdivision thereof, and all extensions or
renewals thereof and (ii) all goodwill associated therewith or symbolized
thereby, including those U.S. registered trademarks and applications therefor
owned by any Grantor and listed on Schedule 5 hereto.

 

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Collateral Agent’s and the Secured Parties’ security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.

 

“Vehicles” shall mean all cars, trucks, trailers, and other vehicles covered by
a certificate of title law of any state and all tires and other appurtenances to
any of the foregoing. 

 

(d)          The words “hereof”, “herein”, “hereto” and “hereunder” and words of
similar import when used in this Security Agreement shall refer to this Security
Agreement as a whole and not to any particular provision of this Security
Agreement, and Section, subsection, clause and Schedule references are to this
Security Agreement unless otherwise specified. The words “include”, “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”.

 

-5-

 

 

(e)          The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(f)          Where the context requires, terms relating to the Collateral or any
part thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

 

2.           Grant of Security Interest.

 

(a)          Each Grantor hereby bargains, sells, conveys, assigns, sets over,
mortgages, pledges, hypothecates and transfers to the Collateral Agent, for the
benefit of the Secured Parties, and grants to the Collateral Agent, for the
benefit of the Secured Parties, a lien on and security interest in (the
“Security Interest”), all of its right, title and interest in, to and under all
of the following property now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Collateral”), as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations:

 

(i)          all Accounts;

 

(ii)         all Chattel Paper;

 

(iii)        all Commercial Tort Claims described on Schedule 7 (as such
Schedule may be amended from time to time);

 

(iv)        all Documents;

 

(v)         all Equipment, Fixtures and Goods;

 

(vi)        all General Intangibles;

 

(vii)       all Instruments;

 

(viii)      all Intellectual Property;

 

(ix)         all Inventory;

 

(x)          all Investment Property;

 

(xi)         all Letter-of-Credit Rights;

 

(xii)        all Money and all Deposit Accounts;

 

(xiii)       all Supporting Obligations;

 

(xiv)      all books and records pertaining to the Collateral; and

 

(xv)       the extent not otherwise included, all Proceeds and products of any
and all of the foregoing;

 

-6-

 

 

provided, that (x) the Collateral for any Obligations shall not include any (A)
Excluded Stock and Stock Equivalents with respect to such Obligations, (B)
Excluded Property or (C) assets with respect to which, (1) in the reasonable
judgment of the Collateral Agent and the Borrower (as agreed in writing), the
cost or other consequences of granting a security interest in favor of the
Secured Parties under the Security Documents shall be excessive in view of the
benefits to be obtained by the Lenders therefrom, or (2) granting a security
interest in such assets in favor of the Secured Parties under the Security
Documents would result in materially adverse tax consequences or would require
obtaining the consent of any governmental authority, in each case as reasonably
determined by the Borrower in consultation with the Administrative Agent, and
(y) none of the items included in clauses (i) through (xv) above shall
constitute Collateral to the extent (and only to the extent) that the grant of
the Security Interest therein would violate any Requirement of Law applicable to
such Collateral; provided, however, that Collateral shall include any Proceeds,
substitutions or replacements of any assets referred to in the foregoing clauses
(x) and (y) (unless such Proceeds, substitutions or replacements would
constitute assets referred to in clause (x) or (y)). No Grantor shall be
required to take actions to (x) perfect security interests in Letter-of Credit
Rights except to the extent perfection of a security interest therein may be
accomplished by filing of financing statements in appropriate form in the
applicable jurisdiction under the UCC or (y) enter into control agreements and
perfection by “control” (other than in respect of certificated pledged
collateral) with respect to any Collateral (including, without limitation,
deposit accounts, commodities accounts or securities accounts) of the Grantors,
as applicable.

 

(b)          Each Grantor hereby irrevocably authorizes the Collateral Agent and
its Affiliates, counsel and other representatives, at any time and from time to
time, to file or record financing statements, amendments to financing statements
and, with notice to the applicable Grantors, other filing or recording documents
or instruments with respect to the Collateral in such form and in such offices
as the Collateral Agent reasonably determines appropriate to perfect the
Security Interests of the Collateral Agent under this Security Agreement, and
such financing statements and amendments may describe the Collateral covered
thereby as “all assets”, “all personal property now owned or hereafter acquired”
or words of similar effect, provided that with respect to fixtures the
Collateral Agent shall only file or record financing statements in the
jurisdiction of organization of a Grantor, except in connection with a Mortgage.
Each Grantor hereby also authorizes the Collateral Agent and its Affiliates,
counsel and other representatives, at any time and from time to time, to file
continuation statements with respect to previously filed financing statements.

 

Each Grantor hereby agrees to provide to the Collateral Agent, promptly upon
request, any information reasonably necessary to effectuate the filings or
recordings authorized by this Section 2(b).

 

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor
office), with the signature of each applicable Grantor, such documents as the
Collateral Agent reasonably determines as may be necessary or advisable for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest granted hereunder by each Grantor and naming any Grantor or
the Grantors as debtors and the Collateral Agent, as the case may be, as secured
party.

 

The Security Interests are granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Collateral.

 

-7-

 

 

3.          Representations and Warranties.

 

Each Grantor hereby represents and warrants to the Collateral Agent and each
Secured Party on the date hereof that:

 

3.1           Title; No Other Liens. Except for (a) the Security Interest
granted to the Collateral Agent for the benefit of the Secured Parties pursuant
to this Security Agreement and (b) the Liens permitted by the Credit Agreement,
such Grantor owns or has the right to use each item of the Collateral free and
clear of any and all Liens or claims of others. No security agreement, financing
statement or other public notice with respect to all or any part of the
Collateral that evidences a Lien securing any material Indebtedness is on file
or of record in any public office, except such as (i) have been filed in favor
of the Collateral Agent for its benefit and the benefit of the Secured Parties
pursuant to this Security Agreement, (ii) are permitted by the Credit Agreement
or (iii) relate to obligations no longer outstanding or are in respect of
commitments to lend which have been terminated.

 

3.2           Perfected Liens.

 

(a)          This Security Agreement is effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, legal, valid and
enforceable Security Interests in the Collateral (with respect to Collateral
consisting of Capital Stock of Foreign Subsidiaries, to the extent the
enforceability of such Security Interest is governed by the UCC), subject to the
effects of bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and general equitable principles.

 

(b)          Subject to the limitations set forth in clause (c) of this Section
3.2, the Security Interests granted pursuant to this Security Agreement (i) will
constitute valid and perfected first priority Security Interests in the
Collateral (subject to Permitted Liens to the extent perfection may be obtained
by the filings or other actions described in clause (A), (B) or (C) of this
paragraph) in favor of the Collateral Agent, for the benefit of the Secured
Parties, as collateral security for the Obligations, upon (A) with respect to
Collateral in which perfection can be obtained by filing a financing statement,
the filing in the applicable filing offices of all financing statements, in each
case, naming each Grantor as “debtor” and the Collateral Agent as “secured
party” and describing the Collateral, (B) with respect to Instruments, Chattel
Paper, Certificated Securities and negotiable Documents, delivery to the
Collateral Agent (or its bailee) of all Instruments, Chattel Paper, Certificated
Securities and negotiable Documents in each case, properly endorsed for transfer
in blank and (C) with respect to Intellectual Property, completion of the filing
of a fully executed agreement substantially in the form of Annex B hereof (the
“Short-form Intellectual Property Security Agreement”) and containing a
description of all Collateral constituting Registered Intellectual Property in
the United States Patent and Trademark Office, with respect to U.S. registered
and applied for Patents and Trademarks, within 90 days from the execution date
of such Short-form Intellectual Property Security Agreement or in the United
States Copyright Office, with respect to U.S. registered Copyrights, within 30
days from the execution date of such Short-form Intellectual Property Security
Agreement, as applicable and (ii) are prior to all other Liens on the Collateral
other than Liens permitted pursuant to Section 10.2 of the Credit Agreement.

 

(c)          Notwithstanding anything to the contrary herein, no Grantor shall
be required to perfect the Security Interests granted by this Security Agreement
by any means other than by (i) filings pursuant to the Uniform Commercial Code
of the relevant State(s), (ii) filings in the United States Patent and Trademark
Office or United States Copyright Office (as applicable) with respect to
Registered Intellectual Property, (iii) delivery to the Collateral Agent (or its
bailee) to be held in its possession of all Collateral consisting of Tangible
Chattel Paper, Instruments or Certificated Securities with a fair market value
in excess of $10,000,000 individually and (iv) actions to perfect a security
interest in Commercial Tort Claims to the extent set forth in Section 4.1(f).

 

-8-

 

 

(d)          It is understood and agreed that the Security Interests created
hereunder in cash and Investment Property shall not prevent the Grantors from
using such assets in the ordinary course of their respective businesses.

 

4.          Covenants.

 

Each Grantor hereby covenants and agrees with the Collateral Agent and the
Secured Parties that, from and after the date of this Security Agreement until
the Obligations are paid in full and the Commitments are terminated and all
Letters of Credit have expired or terminated and all Letter of Credit
Outstandings have been reduced to zero (or all such Letters of Credit and Letter
of Credit Outstandings have been Cash Collateralized):

 

4.1          Maintenance of Perfected Security Interest; Further Documentation.

 

(a)          Such Grantor shall maintain the Security Interest created by this
Security Agreement as a perfected Security Interest having at least the priority
described in Section 3.1 and shall take commercially reasonable actions
necessary to defend such Security Interest against the claims and demands of all
Persons whomsoever, in each case subject to Section 3.2(c).

 

(b)          Such Grantor will furnish to the Collateral Agent and the Lenders
from time to time statements and schedules further identifying and describing
the assets and property of such Grantor and such other reports in connection
therewith as the Collateral Agent may reasonably request.

 

(c)          Such Grantor will furnish to the Collateral Agent at the time of
the delivery of the financial statements provided for in Sections 9.1(a) of the
Credit Agreement (or, if the Credit Agreement is no longer in effect, on an
annual basis), a schedule setting forth any additional (A) (i) Registered
Intellectual Property owned by any Grantor or (ii) material Registered
Intellectual Property exclusively licensed from a third party to any Grantor, in
each case, which has not been previously disclosed to the Collateral Agent,
following the Closing Date (or following the date of the last supplement
provided to the Collateral Agent pursuant to this Section 4.1(c)), all in
reasonable detail and (B) within thirty (30) days following the delivery of such
financial statements, execute and file appropriate documents or instruments with
the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, evidencing the Collateral Agent’s security interest in
such new or additional Registered Intellectual Property.

 

(d)          Subject to clause (e) below and Section 3.2(c), each Grantor agrees
that at any time and from time to time, at the expense of such Grantor, it will
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents, including all applicable
documents required under Section 3.2(b)(C)), which may be required under any
applicable law, or which, subject to the terms of the Intercreditor Agreement,
the Collateral Agent may reasonably request, in order (i) to grant, preserve,
protect and perfect the validity and priority of the Security Interests created
or intended to be created hereby or (ii) to enable the Collateral Agent to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral, including the filing of any financing or continuation statements
under the Uniform Commercial Code in effect in any jurisdiction with respect to
the Security Interests created hereby and all applicable documents required
under Section 3.2(b)(C), all at the expense of such Grantor.

 

(e)          Notwithstanding anything in this Section 4.1 to the contrary, (i)
with respect to any assets acquired by such Grantor after the date hereof that
are required by the Credit Agreement to be subject to the Lien created hereby or
(ii) with respect to any Person that, subsequent to the date hereof, becomes a
Subsidiary that is required by the Credit Agreement to become a party hereto,
the relevant Grantor after the acquisition or creation thereof shall promptly
take all actions required by the Credit Agreement, this Section 4.1.

 

-9-

 

 

(f)          If any Grantor shall at any time hold or acquire a Commercial Tort
Claim, such Grantor shall promptly (and in any event within 45 days upon
obtaining knowledge thereof, or such longer period as the Collateral Agent may
reasonably agree) notify the Collateral Agent in a writing signed by such
Grantor of the brief details (in summary form) thereof and grant to the
Collateral Agent in such writing a security interest therein and in the Proceeds
thereof, all upon the terms of this Security Agreement, with such writing to be
in form and substance reasonably satisfactory to the Collateral Agent. The
requirements in the preceding sentence shall not apply to the extent that the
amount of such Commercial Tort Claim, together with the amount of all other
Commercial Tort Claims held by any Grantor in which the Collateral Agent does
not have a security interest, does not exceed $10,000,000 in the aggregate for
all Grantors.

 

(g)          With respect to each material item of Intellectual Property owned
by such Grantor and included in the Collateral, each Grantor agrees to take, at
its expense, commercially reasonable steps to preserve and protect such material
Intellectual Property, including, without limitation, to (i) maintain the
validity and enforceability of such material Intellectual Property and maintain
such material Intellectual Property in full force and effect, and (ii) pursue
the registration and maintenance of each Patent, Trademark or servicemark
registration or application, or Copyright registration or application, now or
hereafter included in such material Intellectual Property of such Grantor,
including, without limitation, the payment of required fees and taxes, the
filing of responses to office actions issued by the United States Patent and
Trademark Office and the United States Copyright Office, the filing of
affidavits under Sections 8 and 15 of the U.S. Trademark Act, and the payment of
maintenance fees. Each Grantor shall take commercially reasonable steps which it
(or the Collateral Agent during the continuation of an Event of Default) deems
reasonable and appropriate under the circumstances to maintain the quality of
any and all products or services used or provided in connection with any of the
material Trademarks, at least substantially consistent with the quality of the
products and services as of the date hereof, and taking commercially reasonable
steps necessary to ensure that all licensed users of any of the material
Trademarks use such consistent standards of quality.

 

4.2           Damage or Destruction of Collateral. The Grantors agree promptly
to notify the Collateral Agent if any portion of the Collateral is damaged or
destroyed in any manner which could reasonably be expected to have a Material
Adverse Effect.

 

4.3           Notices. Each Grantor will advise the Collateral Agent and the
Lenders promptly, in reasonable detail, of any Lien of which it has knowledge
(other than the Security Interests created hereby or Liens permitted under the
Credit Agreement) on any of the Collateral which would adversely affect, in any
material respect, the ability of the Collateral Agent to exercise any of its
remedies hereunder.

 

4.4           Changes in Locations, Name, etc. Each Grantor will furnish to the
Collateral Agent promptly (and in any event within 45 days (or such longer
period as the Collateral Agent may reasonably agree) of such change) a written
notice of any change (i) in its legal name, (ii) in its jurisdiction of
organization or location for purposes of the UCC, (iii) in its identity or type
of organization or corporate structure or (iv) in its Federal Taxpayer
Identification Number or organizational identification number. Each Grantor
agrees promptly to provide the Collateral Agent with certified organizational
documents reflecting any of the changes described in the first sentence of this
paragraph and take all other action reasonably necessary to maintain the
perfection and priority of the security interest of the Collateral Agent for the
benefit of the Secured Parties in the Collateral and take all other action
reasonably necessary to maintain the perfection and priority of the security
interest of the Collateral Agent for the benefit of the Secured Parties in the
Collateral.

 

-10-

 

 

4.5           Investment Property. If any of the Collateral (other than any
property included in the definition of “Collateral” in the Pledge Agreement) is
or shall become evidenced or represented by any Instrument, Chattel Paper and
Certificated Securities, such Instrument, Chattel Paper and Certificated
Securities shall, in each case, be promptly delivered to the Collateral Agent,
duly endorsed in a manner reasonably satisfactory to the Collateral Agent, to be
held as Collateral pursuant to this Security Agreement, if the fair market value
of any such individual Instrument, Chattel Paper or Certificated Securities
exceeds $10,000,000, in each case except to the extent constituting Excluded
Property.

 

5.             Remedial Provisions.

 

5.1           Certain Matters Relating to Accounts.

 

(a)          At any time after the occurrence and during the continuance of an
Event of Default and after giving reasonable notice to the Borrower and any
other relevant Grantor, the Administrative Agent shall have the right, but not
the obligation, to instruct the Collateral Agent to (and upon such instruction,
the Collateral Agent shall) make test verifications of the Accounts in any
manner and through any medium that the Administrative Agent reasonably considers
advisable, and each Grantor shall furnish all such assistance and information as
the Collateral Agent may require in connection with such test verifications. The
Collateral Agent shall have the absolute right to share any information it gains
from such inspection or verification with any Secured Party.

 

(b)          The Collateral Agent hereby authorizes each Grantor to collect such
Grantor’s Accounts and the Collateral Agent may curtail or terminate said
authority at any time after the occurrence and during the continuance of an
Event of Default. If required in writing by the Collateral Agent at any time
after the occurrence and during the continuance of an Event of Default, any
payments of Accounts, when collected by any Grantor, (i) shall be forthwith
(and, in any event, within two Business Days) deposited by such Grantor in the
exact form received, duly endorsed by such Grantor to the Collateral Agent if
required, in a Collateral Account maintained under the sole dominion and control
of and on terms and conditions reasonably satisfactory to the Collateral Agent,
subject to withdrawal by the Collateral Agent for the account of the Secured
Parties only as provided in Section 5.5 and (ii) until so turned over, shall be
held by such Grantor in trust for the Collateral Agent and the Secured Parties,
segregated from other funds of such Grantor. Each such deposit of Proceeds of
Accounts shall be accompanied by a report identifying in reasonable detail the
nature and source of the payments included in the deposit.

 

(c)          At the Collateral Agent’s request at any time after the occurrence
and during the continuance of an Event of Default, subject to the terms of the
Intercreditor Agreement, each Grantor shall deliver to the Collateral Agent all
original and other documents evidencing, and relating to, the agreements and
transactions which gave rise to the Accounts, including all original orders,
invoices and shipping receipts.

 

(d)          Upon the occurrence and during the continuance of an Event of
Default, a Grantor shall not grant any extension of the time of payment of any
of the Accounts, compromise, compound or settle the same for less than the full
amount thereof, release, wholly or partly, any Person liable for the payment
thereof, or allow any credit or discount whatsoever thereon if the Collateral
Agent shall have instructed the Grantors not to grant or make any such
extension, credit, discount, compromise or settlement under any circumstances
during the continuance of such Event of Default.

 

-11-

 

 

(e)          Effective solely upon the occurrence and during the continuance of
an Event of Default, subject to the terms of the Intercreditor Agreement, each
Grantor hereby grants to the Collateral Agent a non-exclusive, fully paid-up,
royalty-free, worldwide license to use, assign, license or sublicense any of the
Intellectual Property included in the Collateral and now owned or hereafter
acquired by such Grantor (subject to the rights of any person or entity under
any pre-existing Copyright License, Patent License, Trademark License or other
agreements). Such license shall include access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout thereof; provided, however, that nothing in this
Section 5.1 shall require any Grantor to grant any license that is prohibited by
any rule of law, statute or regulation or is prohibited by, or constitutes a
breach of default under or results in the termination of or gives rise to any
right of acceleration, modification or cancellation under any contract, license,
agreement, instrument or other document evidencing, giving rise to a right to
use or theretofore granted with respect to such property, provided, further,
that such licenses to be granted hereunder with respect to Trademarks shall be
subject to the commercially reasonable quality control standards applicable to
each such Trademark as in effect as of the date such licenses hereunder are
granted.

 

5.2          Communications with Credit Parties; Grantors Remain Liable.

 

(a)          The Collateral Agent in its own name or in the name of others may
at any time after the occurrence and during the continuance of an Event of
Default, subject to the terms of the Intercreditor Agreement, after giving
reasonable notice to the relevant Grantor of its intent to do so, communicate
with obligors under the Accounts to verify with them to the Collateral Agent’s
satisfaction the existence, amount and terms of any Accounts. The Collateral
Agent shall have the absolute right to share any information it gains from such
inspection or verification with any Secured Party.

 

(b)          Upon the written request of the Collateral Agent at any time after
the occurrence and during the continuance of an Event of Default, subject to the
terms of the Intercreditor Agreement, each Grantor shall notify obligors on the
Accounts that the Accounts have been assigned to the Collateral Agent for the
benefit of the Secured Parties and that payments in respect thereof shall be
made directly to the Collateral Agent.

 

(c)          Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Accounts to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. Neither the
Collateral Agent nor any Secured Party shall have any obligation or liability
under any Account (or any agreement giving rise thereto) by reason of or arising
out of this Security Agreement or the receipt by the Collateral Agent or any
Secured Party of any payment relating thereto, nor shall the Collateral Agent or
any Secured Party be obligated in any manner to perform any of the obligations
of any Grantor under or pursuant to any Account (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

 

-12-

 

 

5.3           Proceeds to be Turned Over To Collateral Agent. In addition to the
rights of the Collateral Agent and the Secured Parties specified in Section 5.1
with respect to payments of Accounts, if an Event of Default shall occur and be
continuing and the Collateral Agent, subject to the terms of the Intercreditor
Agreement, so requires by notice in writing to the relevant Grantor (it being
understood that the exercise of remedies by the Secured Parties in connection
with an Event of Default under Section 11.5 of the Credit Agreement shall be
deemed to constitute a request by the Collateral Agent for the purposes of this
sentence and in such circumstances, no such written notice shall be required),
all Proceeds received by any Grantor consisting of cash, checks and other near
cash items shall be held by such Grantor in trust for the Collateral Agent and
the Secured Parties, segregated from other funds of such Grantor, and shall,
forthwith upon receipt by such Grantor, be turned over to the Collateral Agent
in the exact form received by such Grantor (duly endorsed by such Grantor to the
Collateral Agent, if required). All Proceeds received by the Collateral Agent
hereunder shall be held by the Collateral Agent in a Collateral Account
maintained under its dominion and control and on terms and conditions reasonably
satisfactory to the Collateral Agent. All Proceeds while held by the Collateral
Agent in a Collateral Account (or by such Grantor in trust for the Collateral
Agent and the Secured Parties) shall continue to be held as collateral security
for all the Obligations and shall not constitute payment thereof until applied
as provided in Section 5.4.

 

5.4           Application of Proceeds. The Collateral Agent shall apply the
proceeds of any collection or sale of the Collateral as well as any Collateral
consisting of cash, at any time after receipt in the order set forth in the
order set forth in Section 11.13 of the Credit Agreement.

 

If, despite the provisions of this Security Agreement, any Secured Party shall
receive any payment or other recovery in excess of its portion of payments on
account of the Obligations to which it is then entitled in accordance with this
Security Agreement, such Secured Party shall hold such payment or other recovery
in trust for its benefit and the benefit of all Secured Parties hereunder for
distribution in accordance with this Section 5.4.

 

5.5           Code and Other Remedies. Subject to the terms of the Intercreditor
Agreement, if an Event of Default shall occur and be continuing, the Collateral
Agent may exercise in respect of the Collateral, in addition to all other rights
and remedies provided for herein or otherwise available to it, all the rights
and remedies of a secured party upon default under the UCC or any other
applicable law and also may with notice to the relevant Grantor, sell the
Collateral or any part thereof in one or more parcels at public or private sale
or sales, at any exchange, broker’s board or office of the Collateral Agent or
any Secured Party or elsewhere for cash or on credit or for future delivery at
such price or prices and upon such other terms as are commercially reasonable
irrespective of the impact of any such sales on the market price of the
Collateral. The Collateral Agent shall be authorized at any such sale (if it
deems it advisable to do so) to restrict the prospective bidders or purchasers
of Collateral to Persons who will represent and agree that they are purchasing
the Collateral for their own account for investment and not with a view to the
distribution or sale thereof, and, upon consummation of any such sale, the
Collateral Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold. Each purchaser at any
such sale shall hold the property sold absolutely free from any claim or right
on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by law) all rights of redemption, stay and/or appraisal that it now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. The Collateral Agent and any Secured Party shall
have the right upon any such public sale, and, to the extent permitted by law,
upon any such private sale, to purchase the whole or any part of the Collateral
so sold, and the Collateral Agent or such Secured Party may pay the purchase
price by crediting the amount thereof against the Obligations. Each Grantor
agrees that, to the extent notice of sale shall be required by law, at least ten
days’ notice to such Grantor of the time and place of any public sale or the
time after which any private sale is to be made shall constitute reasonable
notification. The Collateral Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned. To the extent permitted
by law, each Grantor hereby waives any claim against the Collateral Agent
arising by reason of the fact that the price at which any Collateral may have
been sold at such a private sale was less than the price that might have been
obtained at a public sale, even if the Collateral Agent accepts the first offer
received and does not offer such Collateral to more than one offeree. Each
Grantor further agrees, at the Collateral Agent’s request to assemble the
Collateral and make it available to the Collateral Agent, at places which the
Collateral Agent shall reasonably select, whether at such Grantor’s premises or
elsewhere. The Collateral Agent shall apply the net proceeds of any action taken
by it pursuant to this Section 5.5 in accordance with the provisions of Section
5.4.

 

-13-

 

 

5.6           Deficiency. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay its Obligations and the fees and disbursements of any attorneys employed
by the Collateral Agent or any Secured Party to collect such deficiency.

 

5.7           Amendments, etc. with Respect to the Obligations; Waiver of
Rights. Each Grantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against any Grantor and without notice to or
further assent by any Grantor, (a) any demand for payment of any of the
Obligations made by the Collateral Agent or any other Secured Party may be
rescinded by such party and any of the Obligations continued, (b) the
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Collateral Agent or any other Secured Party, (c) the Credit Agreement, the
other Credit Documents and any other documents executed and delivered in
connection therewith and the Secured Cash Management Agreements, Secured Hedge
Agreements and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders, as the case may be,
or, in the case of any Secured Hedge Agreement or Secured Cash Management
Agreement, the Hedge Bank or Cash Management Bank party thereto may deem
advisable from time to time and (d) any collateral security, guarantee or right
of offset at any time held by the Collateral Agent or any other Secured Party
for the payment of the Obligations may be sold, exchanged, waived, surrendered
or released. Neither the Collateral Agent nor any other Secured Party shall have
any obligation to protect, secure, perfect or insure any Lien at any time held
by it as security for the Obligations or for this Security Agreement or any
property subject thereto. When making any demand hereunder against any Grantor,
the Collateral Agent or any other Secured Party may, but shall be under no
obligation to, make a similar demand on any Grantor or any other Person, and any
failure by the Collateral Agent or any other Secured Party to make any such
demand or to collect any payments from any Grantor or any other Person or any
release of any Grantor or any other Person shall not relieve any Grantor in
respect of which a demand or collection is not made or any Grantor not so
released of its several obligations or liabilities hereunder, and shall not
impair or affect the rights and remedies, express or implied, or as a matter of
law, of the Collateral Agent or any other Secured Party against any Grantor. For
the purposes hereof “demand” shall include the commencement and continuance of
any legal proceedings.

 

6.             The Collateral Agent.

 

6.1           Collateral Agent’s Appointment as Attorney-in-Fact, etc.

 

(a)          Each Grantor hereby appoints, which appointment is irrevocable
(until termination of this Security Agreement in accordance with Section 6.5)
and coupled with an interest, effective upon the occurrence and during the
continuance of an Event of Default, the Collateral Agent and any officer or
agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or otherwise, for the
purpose of carrying out the terms of this Security Agreement, to take any and
all appropriate action and to execute any and all documents and instruments that
may be necessary or desirable to accomplish the purposes of this Security
Agreement, and, without limiting the generality of the foregoing, each Grantor
hereby gives the Collateral Agent the power and right, on behalf of such
Grantor, either in the Collateral Agent’s name or in the name of such Grantor or
otherwise, without assent by such Grantor, to do any or all of the following, in
each case after the occurrence and during the continuance of an Event of Default
and after written notice by the Collateral Agent of its intent to do so:

 

-14-

 

 

(i)          take possession of and endorse and collect any checks, drafts,
notes, acceptances or other instruments for the payment of moneys due under any
Account or with respect to any other Collateral and file any claim or take any
other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any and all
such moneys due under any Account or with respect to any other Collateral
whenever payable;

 

(ii)         in the case of any Intellectual Property, execute and deliver, and
have recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may reasonably request to evidence the Collateral Agent’s and
the Secured Parties’ Security Interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;

 

(iii)        pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral;

 

(iv)        execute, in connection with any sale provided for in Section 5.5,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral;

 

(v)         obtain and adjust insurance required to be maintained by such
Grantor pursuant to Section 9.3 of the Credit Agreement;

 

(vi)        direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Collateral Agent or as the Collateral Agent shall direct;

 

(vii)       ask or demand for, collect and receive payment of and receipt for,
any and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral;

 

(viii)      sign and endorse any invoices, freight or express bills, bills of
lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral;

 

(ix)         commence and prosecute any suits, actions or proceedings at law or
in equity in any court of competent jurisdiction to collect the Collateral or
any portion thereof and to enforce any other right in respect of any Collateral;

 

(x)          defend any suit, action or proceeding brought against such Grantor
with respect to any Collateral (with such Grantor’s consent to the extent such
action or its resolution could materially affect such Grantor or any of its
Affiliates in any manner other than with respect to its continuing rights in
such Collateral);

 

(xi)         settle, compromise or adjust any such suit, action or proceeding
and, in connection therewith, give such discharges or releases as the Collateral
Agent may deem appropriate (with such Grantor’s consent to the extent such
action or its resolution could materially affect such Grantor or any of its
Affiliates in any manner other than with respect to its continuing rights in
such Collateral);

 

-15-

 

 

(xii)        assign any Intellectual Property (along with the goodwill of the
business to which any such Intellectual Property pertains), throughout the world
for such term or terms, on such conditions, and in such manner, as the
Collateral Agent shall in its sole discretion determine; and

 

(xiii)       generally, sell, transfer, pledge and make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Collateral Agent were the absolute owner thereof for all purposes,
and do, at the Collateral Agent’s option and such Grantor’s expense, at any
time, or from time to time, all acts and things that the Collateral Agent deems
necessary to protect, preserve or realize upon the Collateral and the Collateral
Agent’s and the Secured Parties’ Security Interests therein and to effect the
intent of this Security Agreement, all as fully and effectively as such Grantor
might do.

 

Anything in this Section 6.1(a) to the contrary notwithstanding, the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section 6.1(a) unless an Event of Default shall have
occurred and be continuing.

 

(b)          If any Grantor fails to perform or comply with any of its
agreements contained herein, the Collateral Agent, at its option, but without
any obligation so to do, may perform or comply, or otherwise cause performance
or compliance, with such agreement.

 

(c)          The expenses of the Collateral Agent incurred in connection with
actions undertaken as provided in this Section 6.1, together with interest
thereon at a rate per annum equal to the highest rate per annum at which
interest would then be payable on any category of past due ABR Loans under the
Credit Agreement, from the date of payment by the Collateral Agent to the date
reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Collateral Agent on demand.

 

(d)          Each Grantor hereby ratifies all that said attorneys shall lawfully
do or cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Security Agreement are coupled with an interest and are
irrevocable until this Security Agreement is terminated and the Security
Interests created hereby are released.

 

6.2           Duty of Collateral Agent. The Collateral Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the UCC or otherwise, shall be to deal
with it in the same manner as the Collateral Agent deals with similar property
for its own account. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which the Collateral Agent accords its own property. Neither the Collateral
Agent, any Secured Party nor any of their respective officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to the Collateral or any part thereof. The powers conferred on the
Collateral Agent and the Secured Parties hereunder are solely to protect the
Collateral Agent’s and the Secured Parties’ interests in the Collateral and
shall not impose any duty upon the Collateral Agent or any Secured Party to
exercise any such powers. The Collateral Agent and the Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own respective gross negligence or willful
misconduct as determined in a final non-appealable judgment of a court of
competent jurisdiction. The Collateral Agent shall not be responsible for or
have any duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Collateral Agent’s Lien thereon, or any
certificate prepared by any Grantor in connection therewith, nor shall the
Collateral Agent be responsible or liable to the Secured Parties for any failure
to monitor or maintain any portion of the Collateral.

 

-16-

 

 

6.3           Authority of Collateral Agent. Each Grantor acknowledges that the
rights and responsibilities of the Collateral Agent under this Security
Agreement with respect to any action taken by the Collateral Agent or the
exercise or non-exercise by the Collateral Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Security Agreement shall, as between the Collateral Agent
and the Secured Parties, be governed by the Intercreditor Agreement and the
Credit Agreement, and by such other agreements with respect thereto as may exist
from time to time among them, but, as between the Collateral Agent and the
Grantors, the Collateral Agent shall be conclusively presumed to be acting as
agent for the applicable Secured Parties with full and valid authority so to act
or refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

 

6.4           Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest and all obligations of the Grantors hereunder
shall be absolute and unconditional.

 

6.5          Continuing Security Interest; Assignments Under the Credit
Agreement; Release.

 

(a)          This Security Agreement shall remain in full force and effect and
be binding in accordance with and to the extent of its terms upon each Grantor
and the successors and assigns thereof and shall inure to the benefit of the
Collateral Agent and the other Secured Parties and their respective successors,
indorsees, transferees and assigns until all Obligations (other than, in each
case, any contingent indemnity obligations not then due, any Secured Hedge
Obligations or any Secured Cash Management Obligations) shall have been
satisfied by payment in full, the Commitments shall be terminated and all
Letters of Credit have expired or terminated and after all Letter of Credit
Outstandings have been reduced to zero (or all such Letters of Credit and Letter
of Credit Outstandings have been Cash Collateralized) notwithstanding that from
time to time during the term of the Credit Agreement, the Credit Parties may be
free from any Obligations.

 

(b)          A Grantor shall automatically be released from its obligations
hereunder if it ceases to be a Credit Party in accordance with Section 13.1 of
the Credit.

 

(c)          The Security Interest granted hereby in any Collateral shall
automatically be released (i) to the extent provided in Section 13.1 of the
Credit Agreement and (ii) upon the effectiveness of any written consent to the
release of the Security Interest granted hereby in such Collateral pursuant to
Section 13.1 of the Credit Agreement. Any such release in connection with any
sale, transfer or other disposition of such Collateral to a Person that is not a
Credit Party permitted under the Credit Agreement shall result in such
Collateral being sold, transferred or disposed of, as applicable, free and clear
of the Lien and Security Interest created hereby.

 

(d)          In connection with any termination or release pursuant to paragraph
(a), (b) or (c), the Collateral Agent shall execute and deliver to any Grantor,
at such Grantor’s expense, all documents that such Grantor shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section 6.5 shall be without recourse to or warranty
by the Collateral Agent.

 

-17-

 

 

6.6           Reinstatement. Each Grantor further agrees that, if any payment
made by any Credit Party or other Person and applied to the Obligations is at
any time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the proceeds of Collateral are required to be returned by any Secured Party to
such Credit Party, its estate, trustee, receiver or any other Person, including
any Grantor, under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or repayment, any Lien or
other Collateral securing such liability shall be and remain in full force and
effect, as fully as if such payment had never been made or, if prior thereto the
Lien granted hereby or other Collateral securing such liability hereunder shall
have been released or terminated by virtue of such cancellation or surrender,
such Lien or other Collateral shall be reinstated in full force and effect, and
such prior cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect any Lien or other Collateral securing the obligations
of any Grantor in respect of the amount of such payment.

 

7.            Collateral Agent As Agent.

 

(a)          Wells Fargo Bank, National Association has been appointed to act as
the Collateral Agent under the Credit Agreement, by the Lenders under the Credit
Agreement and, by their acceptance of the benefits hereof, the other Secured
Parties. The Collateral Agent shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including
the release or substitution of Collateral), solely in accordance with this
Security Agreement and the Credit Agreement, provided that the Collateral Agent
shall exercise, or refrain from exercising, any remedies provided for in Section
5 in accordance with the instructions of Required Lenders. In furtherance of the
foregoing provisions of this Section 7(a), each Secured Party, by its acceptance
of the benefits hereof, agrees that it shall have no right individually to
realize upon any of the Collateral hereunder, except to the extent specifically
set forth in Section 5 of the Guarantee, it being understood and agreed by such
Secured Party that all rights and remedies hereunder may be exercised solely by
the Collateral Agent for the ratable benefit of the applicable Lenders and
Secured Parties in accordance with the terms of this Section 7(a).

 

(b)          The Collateral Agent shall at all times be the same Person that is
the Collateral Agent under the Credit Agreement. Written notice of resignation
by the Collateral Agent pursuant to Section 12.9 of the Credit Agreement shall
also constitute notice of resignation as Collateral Agent under this Security
Agreement; removal of the Collateral Agent shall also constitute removal under
this Security Agreement; and appointment of a Collateral Agent pursuant to
Section 12.9 of the Credit Agreement shall also constitute appointment of a
successor Collateral Agent under this Security Agreement. Upon the acceptance of
any appointment as Collateral Agent under Section 12.9 of the Credit Agreement
by a successor Collateral Agent, that successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Collateral Agent under this Security Agreement, and
the retiring or removed Collateral Agent under this Security Agreement shall
promptly (i) transfer to such successor Collateral Agent all sums, securities
and other items of Collateral held hereunder, together with all records and
other documents necessary or appropriate in connection with the performance of
the duties of the successor Collateral Agent under this Security Agreement and
(ii) execute and deliver to such successor Collateral Agent or otherwise
authorize the filing of such amendments to financing statements and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Collateral Agent of the Security Interests created
hereunder, whereupon such retiring or removed Collateral Agent shall be
discharged from its duties and obligations under this Security Agreement. After
any retiring or removed Collateral Agent’s resignation or removal hereunder as
Collateral Agent, the provisions of this Security Agreement shall inure to its
benefit as to any actions taken or omitted to be taken by it under this Security
Agreement while it was Collateral Agent hereunder.

 

-18-

 

 

(c)          Neither the Collateral Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates shall be liable to any party
for any action taken or omitted to be taken by any of them under or in
connection with this Security Agreement or any Security Document (except for its
or such Person’s own gross negligence or willful misconduct, as determined in a
final non-appealable judgment of a court of competent jurisdiction).

 

8.             Miscellaneous.

 

8.1           Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the liens and security interests granted to the Collateral Agent
pursuant to this Security Agreement and the exercise of any right or remedy by
the Collateral Agent hereunder, are subject to the provisions of any First Lien
Intercreditor Agreement (the “Intercreditor Agreement”). In the event of any
conflict between the terms of the Intercreditor Agreement and the terms of this
Security Agreement, the terms of the Intercreditor Agreement shall govern and
control. No right, power or remedy granted to the Collateral Agent hereunder
shall be exercised by the Collateral Agent, and no direction shall be given by
the Collateral Agent, in contravention of the Intercreditor Agreement.

 

8.2           Amendments in Writing. None of the terms or provisions of this
Security Agreement may be waived, amended, supplemented or otherwise modified
except by a written instrument executed by the affected Grantor and the
Collateral Agent in accordance with Section 13.1 of the Credit Agreement.

 

8.3           Notices. All notices, requests and demands pursuant hereto shall
be made in accordance with Section 13.2 of the Credit Agreement. All
communications and notices hereunder to any Grantor shall be given to it in care
of Holdings at Holdings’ address set forth in Section 13.2 of the Credit
Agreement.

 

8.4           No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Collateral Agent nor any Secured Party shall by any act (except by a written
instrument pursuant to Section 8.2), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default or in any breach of any of the terms and conditions
hereof. No failure to exercise, nor any delay in exercising, on the part of the
Collateral Agent or any other Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Collateral Agent or any other Secured Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy that the Collateral Agent or such other Secured Party would otherwise
have on any future occasion. The rights, remedies, powers and privileges herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any other rights or remedies provided by law.

 

8.5          Enforcement Expenses; Indemnification.

 

(a)          Each Grantor agrees to pay any and all reasonable and documented
out of pocket expenses (including all reasonable fees and disbursements of one
primary counsel and one local counsel in each relevant jurisdiction) that may be
paid or incurred by any Secured Party in enforcing, or obtaining advice of
counsel in respect of, any rights with respect to, or collecting, any or all of
the Obligations and/or enforcing any rights with respect to, or collecting
against, such Grantor under this Security Agreement.

 

(b)          Each Grantor agrees to pay, and to save the Collateral Agent and
the Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes that may be payable or determined to be payable with respect to any of the
Collateral or in connection with any of the transactions contemplated by this
Security Agreement.

 

-19-

 

 

(c)          Each Grantor agrees to pay, and to save the Collateral Agent and
the Secured Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Security Agreement to the
extent the Borrower would be required to do so pursuant to Section 13.5 of the
Credit Agreement.

 

(d)          The agreements in this Section 8.5 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Credit Documents.

 

8.6           Successors and Assigns. The provisions of this Security Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Grantor may
assign, transfer or delegate any of its rights or obligations under this
Security Agreement without the prior written consent of the Collateral Agent
except pursuant to a transaction permitted by the Credit Agreement.

 

8.7           Counterparts. This Security Agreement may be executed by one or
more of the parties to this Security Agreement on any number of separate
counterparts (including by facsimile or other electronic transmission), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. A set of the copies of this Security Agreement signed by all
the parties shall be lodged with the Collateral Agent and Holdings.

 

8.8           Severability. Any provision of this Security Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

8.9           Section Headings. The Section headings used in this Security
Agreement are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.

 

8.10         Integration. This Security Agreement together with the other Credit
Documents represents the agreement of each of the Grantors with respect to the
subject matter hereof and there are no promises, undertakings, representations
or warranties by the Collateral Agent or any other Secured Party relative to the
subject matter hereof not expressly set forth herein or in the other Credit
Documents.

 

8.11         GOVERNING LAW. THIS SECURITY AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

8.12         Submission To Jurisdiction Waivers. Each party hereto hereby
irrevocably and unconditionally:

 

(a)          submits for itself and its property in any legal action or
proceeding relating to this Security Agreement and the other Credit Documents to
which it is a party, to the exclusive general jurisdiction of the courts of the
State of New York sitting in New York County, the courts of the United States of
America for the Southern District of New York, and appellate courts from any
thereof;

 

-20-

 

 

(b)          consents that any such action or proceeding shall be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same or to commence or support any such action or proceeding in any other
courts;

 

(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address referred to in Section 8.3 or at such other address of which such Person
shall have been notified pursuant thereto;

 

(d)          agrees that nothing herein shall affect the right of the
Administrative Agent, Lender or any Secured Party to effect service of process
in any other manner permitted by law or to commence legal proceedings or
otherwise proceed against Holdings or the Borrower or any other Credit Party in
any other jurisdiction; and

 

(e)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 8.12 any special, exemplary, punitive or consequential damages.

 

8.13         Acknowledgments. Each party hereto hereby acknowledges that:

 

(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Security Agreement and the other Credit Documents to which it
is a party;

 

(b)          neither the Collateral Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Security Agreement or any of the other Credit Documents,
and the relationship between the Grantors, on the one hand, and the Collateral
Agent and the other Secured Parties, on the other hand, in connection herewith
or therewith is solely that of debtor and creditor; and

 

(c)          no joint venture is created hereby or by the other Credit Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders and any other Secured Party or among the Grantors and the Lenders and
any other Secured Party.

 

8.14         Additional Grantors. Each Subsidiary that is required to become a
party to this Security Agreement pursuant to Section 9.11 of the Credit
Agreement shall become a Subsidiary Grantor, with the same force and effect as
if originally named as a Grantor herein, for all purposes of this Security
Agreement upon execution and delivery by such Subsidiary of a written supplement
substantially in the form of Annex A hereto. The execution and delivery of any
instrument adding an additional Grantor as a party to this Security Agreement
shall not require the consent of any other Grantor hereunder. The rights and
obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Security
Agreement.

 

8.15         WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS SECURITY AGREEMENT, ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.

 

[SIGNATURE PAGES FOLLOW]

 

-21-

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Security Agreement
to be duly executed and delivered as of the date first above written.

 

  ROLLER BEARING COMPANY OF   AMERICA, INC.,   as Grantor       By: /s/ Daniel
A. Bergeron     Name: Daniel A. Bergeron     Title: Vice President,
Chief Financial Officer and
Assistant Secretary       RBC BEARINGS INCORPORATED,   as Grantor       By: /s/
Daniel A. Bergeron     Name: Daniel A. Bergeron     Title: Vice President,
Chief Financial Officer and
Assistant Secretary         RBC Precision Products - Plymouth, Inc.,  
Industrial Tectonics Bearings Corporation,   RBC Precision Products - Bremen,
Inc.,   RBC Nice Bearings, Inc.,   RBC Lubron Bearing Systems, Inc.,   RBC
Oklahoma, Inc.,   RBC Aircraft Products, Inc.,   RBC Southwest Products, Inc.,  
All Power Manufacturing Co. ,   Western Precision Aero LLC,   Climax Metal
Products Company,   RBC Turbine Components LLC,
each as Grantor       By: /s/ Thomas J. Williams     Name: Thomas J. Williams  
  Title: Corporate General Counsel and
Secretary  

 

[Signature Page to Security Agreement]

 

 

 

 

  RBC AeroStructures LLC,   as Grantor       By: /s/ Thomas J. Williams    
Name: Thomas J. Williams     Title: Manager       Avborne Accessory Group, Inc.,
  Sonic Industries, Inc.,   Sargent Aerospace & Defense, LLC, each as Grantor  
    By: /s/ Thomas J. Williams     Name: Thomas J. Williams     Title: Assistant
Treasurer and
Assistant Secretary

 

[US Security Agreement]

 

 

 

 

  WELLS FARGO BANK, NATIONAL   ASSOCIATION,   as Collateral Agent     By: /s/
Neel A. Morey     Name: Neel A. Morey     Title:  Senior Vice President

 

 



